DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claim of priority to U.S. Patent Application No. 16/588,157, filed September 30, 2019, now U.S. Patent No. 11,288,525, which claims priority to Indian Provisional Application No. 201841041179, filed on October 31, 2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 02/23/2022 was reviewed and the listed references were noted.

Drawings
The 7 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent No. 11,288,525.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent Nos. 11,288,525.  For instance, the following chart compares Claim 1 of the instant application with Claim 1 of the parent U.S. Patent No. 11,288,525.

Instant Application
Patent Application No. 11,288,525
1. A method comprising: 
receiving an image from a camera disposed about a vehicle; 
detecting, in the image, corner points associated with a target object in a first domain; 
mapping the corner points to a second domain based on one or more camera parameters; 
interpolating one or more intermediate points to generate lines between the corner points in the second domain; 

mapping the corner points and the lines between the corner points to the first domain based on the camera parameters; 
locating the target object in the image based on pixels within the lines; and 

adjusting a direction of travel of the vehicle based on the located target object.
1. A method comprising: 
receiving a distorted image from a camera disposed about a vehicle; 
detecting, in the distorted image, corner points associated with a rectilinear target object; 
mapping the corner points to a distortion corrected domain based on one or more camera parameters; 
interpolating one or more intermediate points to generate lines between the corner points in the distortion corrected domain; 
mapping the corner points and the lines between the corner points back to a distorted domain based on the camera parameters; 
locating the rectilinear target object in the distorted image based on pixels within the lines; and 
adjusting a direction of travel of the vehicle based on the located rectilinear target object.


	
Allowable Subject Matter
The claims of the instant application are not rejected over prior art references and will be allowed if the rejection of claims based on non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  Consider Claim 1,  the closest prior art, Yoon et al. ( (US 2013/0265429 - IDS) discloses “a system and method for recognizing a parking space line marking for a vehicle. In particular, a corner capturing process is configured to capture an angled corner in an image including the parking space line marking, and a cross capturing process is configured to capture a cross point by combining adjacent corners among the captured corners” (Yoon, Abstract).  In an analogous field of endeavor, Soon Jong Jin (US 2015/0193916) discloses recognition of a parking space by analyzing edges of the space and determining the intersection points of the lines formed by the edges (Jin, Paragraphs [0047]-[0049]).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of the limitations recited in Claim 1.   Independent Claims 9 and 16 include the similar allowable subject matter.  Dependent claims 2-8, 10-15, and 17-20 are not rejected over prior art due to their dependencies from Claims 1, 9, and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Choi et al. (US 2014/0112542).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662